Citation Nr: 0506144	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  03-15 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Entitlement to an increased (compensable) rating for hearing 
loss in the right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst




INTRODUCTION

The veteran served on active duty from November 1974 to 
January 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision in which 
the RO, inter alia, denied the veteran's claim for a 
compensable rating for hearing loss in the right ear.  The 
veteran filed a notice of disagreement (NOD) in August 2002 
and the RO issued a statement of the case (SOC) in October 
2002.  The veteran's substantive appeal was filed in June 
2003.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Audiological evaluations in June 2002 and August 2003 
indicate that the veteran's hearing loss of the right ear was 
manifested by level I hearing acuity. 


CONCLUSION OF LAW

The criteria for a compensable rating for hearing loss of the 
right ear have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 
Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.  

Through the October 2002 SOC, August 2003 supplemental 
statement of the case (SSOC), and the RO's letters of 
February 2001, June 2002,and July 2003, the RO notified the 
veteran and his representative of the legal criteria 
governing the claim, the evidence that has been considered in 
connection with the appeal, and the bases for the denial of 
the claim.  After each, they were given the opportunity to 
respond.  Hence, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support the claim. 

The Board also finds that the notice letters of February 
2001, June 2002, and July 2003 satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  To 
that end, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The letters 
informed him that evidence was needed to show hearing loss of 
the right ear had worsened since his last evaluation.  The 
letters also requested that he identify and provide the 
necessary releases for any medical providers from whom he 
wished the RO obtain medical records and consider evidence.  
He was also advised to send in copies of treatment records 
from non-VA sources where he received treatment for hearing 
loss of the right ear.  Pursuant to the aforementioned 
documents, the veteran also has been afforded the opportunity 
to present evidence and argument in support of his claim. 

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to this claim (or claims).  As 
explained above, the first three requirements have been met 
in the instant case.  With respect to the fourth requirement, 
it does not appear that the veteran has been given explicit 
notice regarding the need to submit all pertinent evidence in 
his possession; however, the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  As he was informed of the 
evidence needed to support his claims, it is reasonable to 
expect that he would submit any such evidence identified by 
the RO that was in his possession.  Moreover, while not 
explicitly informed, he was advised to send in evidence of 
treatment he received from non-VA sources to support his 
claim.  As such, the Board finds that all content of notice 
requirements have essentially been met. 

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In the present case, the documents meeting the 
VCAA's notice requirements were provided before and after the 
rating action on appeal.  However, the Board finds that any 
lack of pre-adjudication notice in this case has not 
prejudiced the veteran in any way.

As noted above, the RO issued the October 2002 SOC, and 
August 2003 SSOC explaining what was needed to substantiate 
the veteran's claim for an increased rating and the veteran 
was thereafter afforded the opportunity to respond.  
Moreover, the RO notified the veteran of the VCAA duties to 
notify and assist in its letters of February 2001, June 2002, 
and July 2003.  The veteran did not respond to any of the 
notices by identifying treatment for his hearing loss in the 
right ear.  

The Board also emphasizes, as indicated above, that there is 
no indication whatsoever that any additional action is needed 
to comply with the duty to assist the veteran in connection 
with any claim on appeal.  The veteran was afforded two VA 
examinations in connection with this appeal.  Significantly, 
neither he nor his representative has identified, and the 
record does not otherwise indicate, any existing pertinent 
evidence that has not been obtained.

Hence, to whatever extent VA has failed in not completely 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claims, such error is harmless.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998);       Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal.

II. Background

Service connection for hearing loss of the right ear was 
established in an April 1990 rating decision based on 
evidence noise exposure in service and post-service hearing 
loss.

In February 2001, the veteran filed a claim for an increased 
rating for hearing loss in the right ear.



On the authorized VA audiological evaluation in June 2002, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
65
65
LEFT
-
-
-
-
-

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.  

On the authorized VA audiological evaluation in August 2003, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
45
65
65
LEFT
-
-
-
-
-

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.  The veteran reported increased 
hearing loss and occasional dizziness.

III. Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The history of the veteran's disability has been considered; 
however, as an increased rating issue involves assessing the 
severity of an already service-connected disability, the 
present level of disability is of primary concern when 
determining whether a higher evaluation is warranted.  See 
Francisco v. Brown,      7 Vet. App. 55, 58 (1994).  

Evaluations for hearing impairment are based on a combination 
of the percent of speech discrimination and the pure tone 
threshold average obtained on controlled speech 
discrimination tests and pure tone audiometry tests.  Table 
VI is used to determine a Roman numeral designation (I 
through XI) for hearing impairment.  38 C.F.R. § 4.85.

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
numeral designation for hearing impairment of I, subject to 
the provisions of 38 C.F.R. § 3.383 (currently requiring 
total hearing loss in the service-connection and nonservice-
connected ear for evaluation as a paired organ).  Id.

Exceptional patterns of hearing impairment are evaluated 
under the provisions of 38 C.F.R. § 4.86, which provide, as 
follows:

(a) When the pure tone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.

(b) When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.

38 C.F.R. § 4.86.  The regulation  references Table VIa, 
which reflects the schedular criteria contained in Table VI 
without consideration of the results of controlled speech 
discrimination tests.  See 38 C.F.R. § 4.85(h), Table VIa.

The June 2002 audiological evaluation findings demonstrate an 
average decibel loss of 41 for the right ear and speech 
discrimination testing results of 96 percent.  Pursuant to 38 
C.F.R. § 4.85, Table VI, these findings correlate to an 
auditory acuity numeric designation of I in the right ear.  
Similarly, August 2003 audiological findings demonstrate an 
average decibel loss of 53 for the right ear and speech 
discrimination testing results of 100 percent.  Although the 
veteran had a better speech discrimination in August 2003, as 
compared to June 2002, consideration of the pure tone 
thresholds, alone, suggests a possible decrease in hearing 
impairment.  Even if so, application of the  June 2003 
results to Table VI still correlate to a numeric designation 
of I in the right ear.  

Since service connection has not been established for hearing 
loss of the left ear, and the veteran does not have either 
total deafness (or even significant hearing loss) in each 
ear, an auditory acuity numeric designation of I is assigned 
for the left ear.  The findings elicited during either the 
June 2002 or August 2003 evaluation for the right ear do not 
meet the criteria for Table VIa.  With the assignment of 
numerical designation of I for the left (nonservice-
connected) ear and a numerical designation of I for the right 
(service-connected) ear, the application of Table VII and 
38 C.F.R. § 4.85 result in the assignment of a noncompensable 
rating for the results of each evaluation.

The Board has carefully considered the veteran's assertions 
that he has problems with hearing and is entitled to a 
compensable rating; however, the evaluation for hearing loss 
is based on objective testing.  Given the audiological 
evaluation results, the Board finds that the objective 
evidence weighs against the assignment a compensable rating 
for hearing loss of the right ear.  The Board has no 
discretion in this regard, and must predicate its decision on 
audiometric findings.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  In other words, the Board is bound by law 
to apply VA's rating schedule based on the veteran's 
audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

As the preponderance of the evidence is against the veteran's 
claim for a compensable rating for hearing loss in the right 
ear, the benefit-of-the-doubt doctrine is not for application 
and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

A compensable rating for service-connected hearing loss of 
the right ear is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


